DETAILED ACTION
	This is a first office action on the merits for application 16/617,978, which is a national stage entry of PCT/CN2017/086553, filed 5/31/2017, after the request for continued examination filed 8/17/2021.
	The prior art rejections presented on 9/2/2021 are withdrawn in light of the arguments filed 12/1/2021, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a current grounds of rejection.
Oi, et al. (U.S. Patent Application Publication 2005/0051204 A1)
Miyashita, et al. (U.S. Patent Application Publication 2012/0097220 A1, teaches triallyl phosphate as a flame retardant, paragraph [0099])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “consists of from 95 wt% to 99 wt% of the one or more non-polar ethylene-based polymers.” This limitation is indefinite, because it is unclear how a material can “consist” of something that is explicitly claimed to be only 95-99 wt% of the component. Alternatively, it is unclear whether the “wt%” term refers to the wt% of the total composition, or another material. For the purposes of examination, “consists of from 95 wt% to 99 wt% of the one or more non-polar ethylene-based polymers” is interpreted to include “consists of the one or more non-polar ethylene-based polymers.”
Claim 20 is indefinite, because of its dependence on Claim 19. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 11-14, 2-9, 16-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maruko, et al. (U.S. Patent Application Publication 2015/0171247 A1), in view of Takaragi, et al. (U.S. Patent Application Publication 2013/0102734 A1).
In reference to Claim 11, Maruko teaches an electronic device module (corresponding to the “Example 2,” paragraph [0202], shown in Fig. 1, with details shown in paragraphs [0201] and [0198]).
The electronic device of Maruko comprises an electronic device, corresponding to the string of solar cells within the device (paragraph [0201]).
The device comprises a front encapsulant film and a rear encapsulant film, shown in Fig. 1 and described in paragraph [0200] as corresponding to the sheets made in Manufacturing Example 3 (Table 2, paragraph [0200], which comprise the ethylene/α-olefin polymer described in Synthesis Example 2, paragraph [0195]).
Maruko teaches that each encapsulant film is composed of a crosslinked polymeric composition which is the reaction product of a composition comprising (A) a polymeric component consisting of one or more non-polar ethylene-based polymers (corresponding to the material made in Synthesis Example 2, paragraph [0195]).
Table 1 of Maruko teaches that the ethylene-based polymer of his Synthesis Example 2 has a density of 0.866 g/cc, which teaches the limitations of Claim 11 that one of the ethylene-based polymers has a density of 0.850 g/cc to 0.890 g/cc.
Maruko further teaches that each encapsulant film composition comprises (B) an organic peroxide, corresponding to t-butylperoxy-2-ethylhexyl carbonate (paragraph [0198]).
Maruko further teaches that each encapsulant film composition comprises (C) a silane coupling agent, corresponding to γ-methacryloxypropyltrimethoxysilane (paragraph [0198]).

Therefore, the specific embodiment of Maruko as described in Manufacturing Example 3 does not teach that the co-agent comprises triallyl phosphate.
To solve the same problem of providing an ethylene-based encapsulant material for a solar cell device, Takaragi teaches that both triallyl isocyanurate and triallyl phosphate are crosslinking agents suitable for use in crosslinking an ethylene-based encapsulant material for a photovoltaic device (paragraph [0063]).
Takaragi further teaches that these crosslinking agents may be suitably used alone or in combination (paragraph [0064]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the triallyl isocyanurate in the composition of Maruko with a combination of triallyl isocyanurate and triallyl phosphate, because Takaragi teaches that both triallyl isocyanurate and triallyl phosphate are crosslinking agents suitable for use in crosslinking an ethylene-based encapsulant material for a photovoltaic device (paragraph [0063]), and that these crosslinkers may be used in combination (paragraph [0064]). Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using a combination of triallyl isocyanurate and triallyl phosphate in place of the triallyl isocyanurate in the encapsulant composition of Maruko.
Using a combination of triallyl isocyanurate and triallyl phosphate in place of the triallyl isocyanurate in the composition of Maruko teaches the limitations of Claim 11, wherein the composition comprises (D) a co-agent, corresponding to the combination of triallyl isocyanurate and triallyl phosphate, comprising triallyl phosphate.
This disclosure further teaches the limitations of Claim 14, wherein the electronic device is a photovoltaic cell.
This disclosure further teaches the limitations of Claim 2, wherein the non- polar ethylene-based polymer is an ethylene/alpha-olefin copolymer (Maruko, paragraph [0195]).
This disclosure further teaches the limitations of Claim 3, wherein the non- polar ethylene-based polymer is an ethylene/alpha-olefin random copolymer, because the ethylene/alpha-olefin copolymer is prepared by simultaneously polymerizing the ethylene and butene monomers (paragraph [0195]). 
In reference to Claim 12, Maruko teaches that the at least one film has a volume resistivity of 4.1x1015 Ωcm (Table 2, Manufacturing Example 3).
This disclosure teaches the limitations of Claim 12, wherein the at least one film has a volume resistivity from greater than or equal to 2.1x1015 Ωcm to 1.0x1016 Ωcm at 60°C.
In reference to Claim 13, Maruko teaches that the crosslinked polymeric composition comprises 100 parts by weight of the non-polar ethylene-based polymer, 0.5 parts by weight of the silane (corresponding to γ-methacryloxypropyltrimethoxysilane), 1.0 parts by weight of the peroxide (corresponding to t-butylperoxy-2-ethylhexyl carbonate), and 1.2 parts by weight of the co-agent (corresponding to the combined triallyl isocyanurate and triallyl phosphate), and 0.8 parts by weight of other additives (Table 2, Manufacturing Example 3).
Therefore, the composition comprises 96.6 wt% of the non-polar ethylene-based polymer based on the total weight of the composition, which teaches the limitations of Claim 13, wherein the crosslinked polymeric composition comprises (A) from 95 wt% to 99 wt% of the non-polar ethylene-based polymer based on the total weight of the composition. 
The composition comprises 0.966 wt% of the organic peroxide based on the total weight of the composition, which teaches the limitations of Claim 13, wherein the crosslinked polymeric composition comprises (B) from 0.75 wt% to 1.5 wt% of an organic peroxide based on the total weight of the composition.
The composition comprises 1.16 wt% of the co-agent comprising triallyl phosphate, which teaches the limitations of Claim 13, wherein the crosslinked polymeric composition comprises (D) from 0.2 wt% to 1.3 wt% of the co-agent comprising triallyl phosphate based on the total weight of the composition.
The composition comprises (E) optional additives, at 0.773 wt%.
15 Ωcm (Table 2, Manufacturing Example 3).
This disclosure teaches the limitations of Claim 13, wherein the at least one film has a volume resistivity from greater than or equal to 2.2x1015 Ωcm to 9.5x1015 Ωcm at 60°C.
The composition comprises 0.483 wt% of the silane coupling agent based on the total weight of the composition.
Therefore, modified Maruko does not teach that the composition of Synthesis Example 2 comprises from 0.1 wt% to 0.3 wt% of the silane coupling agent based on the total weight of the composition.
However, Maruko further teaches that the silane component may be contained in the composition at a level of 0.1-5 parts by weight with respect to 100 parts by weight of the ethylene/α-olefin polymer (paragraph [0107]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the silane component in the Synthesis Example 2 at any range between 0.1-5 parts by weight with respect to 100 parts by weight of the ethylene/α-olefin polymer, because Maruko teaches that this is a suitable range at which to incorporate the silane component.
This range corresponds to a range of 0.097 wt%-4.6 wt% of the silane component, relative to the total weight of the composition, which teaches the limitations of Claim 13, wherein the composition comprises (C) from 0.1 wt% to 0.3 wt% of the silane coupling agent based on the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “0.1 wt% to 0.3 wt% of the silane coupling agent based on the total weight of the composition” lies within the taught range of 0.097 wt%-4.6 wt% of the silane component, relative to the total weight of the composition.
In reference to Claim 4, Maruko teaches that the crosslinked polymeric composition comprises 100 parts by weight of the non-polar ethylene-based polymer, 0.5 parts by weight of the silane (corresponding to γ-methacryloxypropyltrimethoxysilane), 1.0 parts by weight of the peroxide 
Therefore, the composition comprises 96.6 wt% of the non-polar ethylene-based polymer based on the total weight of the composition, which teaches the limitations of Claim 4, wherein the crosslinked polymeric composition comprises (A) from 95 wt% to 99 wt% of the non-polar ethylene-based polymer based on the total weight of the composition. 
The composition comprises 0.966 wt% of the organic peroxide based on the total weight of the composition, which teaches the limitations of Claim 4, wherein the crosslinked polymeric composition comprises (B) from 0.1 wt% to 5 wt% of an organic peroxide based on the total weight of the composition.
The composition comprises 0.483 wt% of the silane coupling agent based on the total weight of the composition, which teaches the limitations of Claim 4, wherein the crosslinked polymeric composition comprises (C) from 0.01 wt% to 2 wt% of the silane coupling agent based on the total weight of the composition.
The composition comprises 1.16 wt% of the co-agent comprising triallyl phosphate, which teaches the limitations of Claim 4, wherein the crosslinked polymeric composition comprises (D) from 0.01 wt% to 1.5 wt% of the co-agent comprising triallyl phosphate based on the total weight of the composition.
Maruko teaches that the at least one film has a volume resistivity of 4.1x1015 Ωcm (Table 2, Manufacturing Example 3).
This disclosure teaches the limitations of Claim 4, wherein the at least one film has a volume resistivity from greater than or equal to 2.1x1015 Ωcm to 1.0x1016 Ωcm at 60°C.
In reference to Claim 5, the composition comprises 1.16 wt% of the co-agent comprising triallyl phosphate. 
Therefore, modified Maruko does not teach that the composition of Synthesis Example 2 comprises from 0.2 wt% to 1.0 wt% of the co-agent, based on the total weight of the composition.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the co-agent/crosslinking component in the Synthesis Example 2 at any range between 0.05-5 parts by weight with respect to 100 parts by weight of the ethylene/α-olefin polymer, because Maruko teaches that this is a suitable range at which to incorporate the co-agent/crosslinking component.
This range corresponds to a range of 0.049 wt%-4.7 wt% of the co-agent component, relative to the total weight of the composition, which teaches the limitations of Claim 5, wherein the composition comprises from 0.2 wt% to 1.0 wt% based on the total weight of the composition. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “0.2 wt% to 1.0 wt% of the co-agent based on the total weight of the composition” lies within the taught range of 0.049 wt%-4.7 wt% of the co-agent, relative to the total weight of the composition.
In reference to Claim 6, modified Maruko teaches the limitations of Claim 6, wherein the co-agent comprises triallyl phosphate and at least one other compound, i.e. triallyl isocyanurate (see the rejection of Claim 11 above).
In reference to Claim 7, it is the Examiner’s position that, because modified Maruko teaches that the co-agent/crosslinking material is a combination of triallyl phosphate and triallyl isocyanurate, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the relative amounts of the two materials, in order to achieve the desired crosslinking behavior of the resulting polymer. 
It is further the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed relative amounts of triallyl phosphate and triallyl isocyanurate in Claim 7, without undue experimentation. 
In reference to Claim 8, modified Maruko teaches that the co-agent comprises triallyl phosphate and triallyl isocyanurate (see the rejection of Claim 11 above).
In reference to Claim 9, it is the Examiner’s position that, because modified Maruko teaches that the co-agent/crosslinking material is a combination of triallyl phosphate and triallyl isocyanurate, one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the relative amounts of the two materials, in order to achieve the desired crosslinking behavior of the resulting polymer. 
It is further the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed relative amounts of triallyl phosphate and triallyl isocyanurate in Claim 9, without undue experimentation. 
In reference to Claim 16, Fig. 1 and paragraph [0201] of Maruko teach that the device comprises a cover sheet in direct contact with the front encapsulant film.
It is the Examiner’s position that, because the front encapsulant sheet of modified Maruko meets the structural limitations of Claims 1 and 6, there is reasonable basis to conclude that the film has the glass adhesion properties recited in Claim 16.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
In reference to Claim 17, Maruko teaches that the silane coupling agent is γ-methacryloxypropyltrimethoxysilane (paragraph [0198]), which is a synonym for 3-(trimethoxysilyl)propylmethacrylate.
In reference to Claim 19, Maruko teaches that the polymeric component consists of a non-polar ethylene-based polymers (corresponding to the material made in Synthesis Example 2, paragraph [0195]).
In reference to Claim 20, Maruko teaches that the silane coupling agent is γ-methacryloxypropyltrimethoxysilane (paragraph [0198]), which is a synonym for 3-(trimethoxysilyl)propylmethacrylate.
In reference to Claim 21, Maruko teaches that the crosslinked polymeric composition comprises 100 parts by weight of the non-polar ethylene-based polymer, 0.5 parts by weight of the silane (corresponding to γ-methacryloxypropyltrimethoxysilane), 1.0 parts by weight of the peroxide (corresponding to t-butylperoxy-2-ethylhexyl carbonate), and 1.2 parts by weight of the co-agent (corresponding to the combined triallyl isocyanurate and triallyl phosphate), and 0.8 parts by weight of other additives (Table 2, Manufacturing Example 3).
Therefore, the composition comprises 96.6 wt% of the non-polar ethylene-based polymer based on the total weight of the composition, which teaches the limitations of Claim 21, wherein the crosslinked polymeric composition comprises (A) from 95 wt% to 99 wt% of the non-polar ethylene-based polymer based on the total weight of the composition. 
Table 1 of Maruko teaches that the ethylene-based polymer of his Synthesis Example 2 has a density of 0.866 g/cc, which teaches the limitations of Claim 21 that one of the ethylene-based polymers has a density of 0.850 g/cc to 0.890 g/cc.
The composition comprises 0.966 wt% of the organic peroxide based on the total weight of the composition, which teaches the limitations of Claim 21, wherein the crosslinked polymeric composition comprises (B) from 0.75 wt% to 1.5 wt% of an organic peroxide based on the total weight of the composition.
The composition comprises 1.16 wt% of the co-agent comprising triallyl phosphate, which teaches the limitations of Claim 21, wherein the crosslinked polymeric composition comprises (D) from 0.2 wt% to 1.3 wt% of the co-agent comprising triallyl phosphate based on the total weight of the composition.
The composition comprises (E) optional additives, at 0.773 wt%.
The composition comprises 0.483 wt% of the silane coupling agent based on the total weight of the composition.
Therefore, modified Maruko does not teach that the composition of Synthesis Example 2 comprises from 0.1 wt% to 0.3 wt% of the silane coupling agent based on the total weight of the composition.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included the silane component in the Synthesis Example 2 at any range between 0.1-5 parts by weight with respect to 100 parts by weight of the ethylene/α-olefin polymer, because Maruko teaches that this is a suitable range at which to incorporate the silane component.
This range corresponds to a range of 0.097 wt%-4.6 wt% of the silane component, relative to the total weight of the composition, which teaches the limitations of Claim 21, wherein the composition comprises (C) from 0.1 wt% to 0.3 wt% of the silane coupling agent based on the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “0.1 wt% to 0.3 wt% of the silane coupling agent based on the total weight of the composition” lies within the taught range of 0.097 wt%-4.6 wt% of the silane component, relative to the total weight of the composition.
In reference to Claim 22, Fig. 1 and paragraph [0201] of Maruko teach that the front encapsulant film and the rear encapsulant film each directly contact the photovoltaic cell.  
In reference to Claim 23, Maruko teaches that the backsheet of the embodiment of Manufacturing Example 3 is a silica-deposited polyethylene terephthalate layer (paragraph [0201]).
Therefore, Maruko does not teach that the backsheet consists of glass in the specific embodiment of Manufacturing Example 3.
However, he teaches that glass is also a suitable backsheet material for the encapsulated solar cells of his invention (paragraph [0141]). Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used glass, instead of silica-modified PET, as the backsheet of the device of modified Maruko, because Maruko teaches that glass is a suitable backsheet material for the encapsulated solar cells of his invention (paragraph [0141]).
Forming the backsheet of the device of modified Maruko from glass teaches the limitations of Claim 23, wherein the backsheet consists of glass.
In reference to Claim 24, Maruko teaches that the backsheet of the embodiment of Manufacturing Example 3 is a silica-deposited polyethylene terephthalate layer (paragraph [0201]).
Therefore, Maruko does not teach that the backsheet consists of metal in the specific embodiment of Manufacturing Example 3.
However, he teaches that a steel sheet is also a suitable backsheet material for the encapsulated solar cells of his invention (paragraph [0141]). Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a steel plate, instead of silica-modified PET, as the backsheet of the device of modified Maruko, because Maruko teaches that a steel plate is a suitable backsheet material for the encapsulated solar cells of his invention (paragraph [0141]).
Forming the backsheet of the device of modified Maruko from a steel plate teaches the limitations of Claim 24, wherein the backsheet consists of metal.
It is noted that Maruko teaches that this steel plate is a “reinforcing member,” it is interpreted to correspond to the “backsheet” of Claim 24, because it is taught to be a back reinforcing member of the solar cell device. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Maruko, et al. (U.S. Patent Application Publication 2015/0171247 A1), in view of Takaragi, et al. (U.S. Patent Application Publication 2013/0102734 A1), as applied to Claim 22, and further in view of Nanjundiah, et al. (U.S. Patent Application Publication 2015/0013753 A1).
In reference to Claim 25, Maruko teaches that the backsheet of the embodiment of Manufacturing Example 3 is a silica-deposited polyethylene terephthalate layer (paragraph [0201]).
Therefore, Maruko does not teach that the backsheet is a multilayer film consisting of a fluorine polymer layer and a polyethylene terephthalate layer.
To solve the same problem of providing a back sheet for an encapsulated solar cell, wherein the encapsulant comprises an ethylene-based polymer comprising α-olefin functionalities (paragraphs [0022]-
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used a laminate of PET and a fluoropolymer as the back sheet material of the device of modified Maruko, based on Nanjundiah’s disclosure that both single layers of PET and a laminate of PET and a fluoropolymer are both suitable types of backsheets for encapsulated solar cells, wherein the encapsulant material is an ethylene-based polymer comprising α-olefin functionalities (paragraph [0073]).
Forming the backsheet of the device of modified Maruko from a laminate of PET and a fluoropolymer teaches the limitations of Claim 25, wherein the backsheet is a multilayer film consisting of a fluorine polymer layer and a polyethylene terephthalate layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721